UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6337


BENNIE AUSTIN MACK, JR.,

                    Plaintiff - Appellant,

             v.

OFFICER CHARLES TURNER, in his official capacity as an employee of the
Federal Bureau of Prisons, and in his individual capacity; TRAVIS ELMORE, in
his official capacity as an employee of the Federal Bureau of Prisons, and in his
individual capacity; CHARLES E. SAMUELS, JR., in his official capacity as
Director of the Federal Bureau of Prisons, and in his individual capacity; JOEL
COAKLEY, in his official capacity as Warden at the Federal Correctional
Institution in Beckley, West Virginia, and in his individual capacity; DAVID
LEMASTER, in his official capacity as Executive Director and Camp
Administrator at the Federal Correctional Institution in Beckley, West Virginia, and
in his individual capacity; E. STOCK, in her official capacity as an employee of the
Federal Bureau of Prisons, and in her individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:15-cv-03589)


Submitted: August 18, 2017                                     Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bennie A. Mack, Jr., Appellant Pro Se. Stephen Michael Horn, Assistant United States
Attorney, Matthew Charles Lindsay, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bennie Austin Mack, Jr., appeals the district court’s orders dismissing his civil

action for failure to prosecute and denying reconsideration. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Mack v. Turner, No. 5:15-cv-03589 (S.D.W. Va. Mar. 3, 2017; Jan. 25, 2017).

We grant leave to proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3